DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed on 02/26/201, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 15 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0199479 A1 (hereinafter Waldman) in view of Brierre et al. (US 2005/0108026 A1) (hereinafter 'Brierre'), further in view of Hundemer (US 2016/0247539 A1)

Regarding claim 1, Waldman discloses a method (Waldman, Abstract, Visual augmentation method for implementing on handheld communication device to display information related to nearby points of interest overlaid onto video feed of surrounding area) comprising: 
Presenting (live streaming being displayed), on a display of an end-user device (Waldman, display 634), live image data being captured by a camera of the end-user device; (Waldman, Abstract, [0011], [0021]-[0022] live video streaming using camera 638)
determining a pose of the end-user device, the pose including a location of the end-user device; (Waldman, fig.4 #404, fig.6 #632 GPS enable determination of geographical position or location. [0011] and [0035] location, camera orientation/direction can be determined by polling GPS device, digital compass). 
sending the pose of the end-user device to an augmented reality platform entity; (Waldman, [0010] a search request is sent to a server for a point of interest. The point of interest is the point for which geographical position/location was determined).
Waldman further discloses receiving augmentation data from the augmented reality platform entity, the augmentation data based on the location of the end-user device (Waldman [0022]-[0023], [0037]- map information or feature (geographic position) provided to the user of the hand held communication device and received from the server for optimal display on a handheld communication device); superimposing the received augmentation data onto the live image data (Waldman [0023], [0037]-[0038]- the results displayed in the viewfinder, the handheld communication device can visually augment a captured video stream with a bubble for each point of interest within the field of view for the handheld communication device).
Waldman does not explicitly disclose receiving closed captioning data from the augmented reality platform entity, the closed captioning data based on the location of the end-user device and including indications of first topics within the closed captioning data. 
However, Brierre teaches receiving closed captioning data from the augmented reality platform entity, the closed captioning data based on the location of the end-user device and including indications of first topics within the closed captioning data (Brierre [0005], [0031], (0042) Heads Up Display (HUD) worn by a user in a public venue such as a movie theater, playhouse, or stadium; user utilizes the HUD and personalized subtitle system controller to select and read captioning or subtitle information for a public event such as a movie, play, or sporting event; subtitles in a variety of languages can be supplied for the public event; user using a personalized subtitle system uses the user interface to request (832) an appropriate .sub file which is then transmitted (846) to the personalized subtitle system for use; server transmits subtitles, 188a and 190a, associated with the visual images and audio portions to each of the personalized subtitle system controller); superimposing the closed captioning data onto the live image data (Brierre [0060], [0063] - subtitles are displayed to a user in response to synchronization signals received by the personalized subtitle system controller; personalized subtitle system controller receives the subtitles and then transmits the subtitles to the HUD device for display to the user). 
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of Waldman with the teachings of Brierre since they are both analogous in information display related field.
One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of Waldman with the teachings of Brierre in order to improve the interactive experience of the user by rendering real time textual information.
The combination of Waldman and Brierre does not disclose incorporating an interactive element associated with a topic.
Hundemer teaches incorporating an interactive element associated with a topic (Hundemer para [0049], [0051] providing a hyperlink to point to content of a closed-captioning). 

One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of Waldman and Brierre with the teachings of Hundemer in order to to improve the interactive experience of the user by conveniently selecting a content-associated hyperlink.
Regarding claim 2, Waldman discloses the method of claim 1, including highlighting objects of interest in the displayed live image data being captured by the camera, the objects of interest associated with a topic. (Waldman Fig.2 [0019], [0020], and [0028]-[0030]) Same rationale as claim 1.Regarding claim 3, Waldman discloses the method of claim 2, wherein highlighting the objects of interest in the displayed live image data being captured by the camera includes: sending the pose of the end-user device to an augmented reality platform entity, the pose including the location and orientation of the end-user device; (Waldman, [0010] a search request is sent to a server for a point of interest. The point of interest is the point for which geographical position/location was determined) receiving the objects of interest from the augmented reality platform entity based on the pose of the end-user device. (Waldman, Fig.2 [0011], [0019]-[0020], [0028]-[0030] and [003660]) Same rationale as claim 1.(Waldman, fig.2; [0019], [0020], [0028]-[0030]) superimposing the closed captioning data onto the live image data. (See Brierre [0035]-[0038]) Same rationale as claim 1Regarding claim 5, Waldman discloses the method of claim 2, including in response to receiving a selection of one of the objects of interest associated with second topics, sending a query to the augmented reality platform entity that includes the corresponding one of the second topics. (Waldman, [0023], [0028]-[0033]) Same rationale as claim 1.Regarding claim 6, Waldman discloses the method of claim 1, including in response to receiving a selection of the interactive element within the displayed closed captioning data, sending a query to the augmented reality platform entity that includes the corresponding first topic. (See Brierre [0031], [0051]-[0053]) Same rationale as claim 1.Regarding claim 8, Waldman discloses an end-user device comprising: memory with an application; (Waldman, [0053] computer readable media used to store instructions) and a processor (Waldman, [0047] processor 620) communicatively coupled to the memory, the application, when executed, causing the processor to: 
(live streaming being displayed), on a display of an end-user device (Waldman, display 634), live image data being captured by a camera of the end-user device; (Waldman, Abstract, [0011], [0021]-[0022] live video streaming using camera 638)
determine a pose of the end-user device, the pose including a location of the end-user device; (Waldman, fig.4 #404, fig.6 #632 GPS enable determination of geographical position or location. [0011] and [0035] location, camera orientation/direction can be determined by polling GPS device, digital compass). 
send the pose of the end-user device to an augmented reality platform entity; (Waldman, [0010] a search request is sent to a server for a point of interest. The point of interest is the point for which geographical position/location was determined).
Waldman further discloses receive augmentation data from the augmented reality platform entity, the augmentation data based on the location of the end-user device (Waldman [0022]-[0023], [0037]- map information or feature (geographic position) provided to the user of the hand held communication device and received from the server for optimal display on a handheld communication device); superimposing the received augmentation data onto the live image data (Waldman [0023], [0037]-[0038]- the results displayed in the viewfinder, the handheld communication device can visually augment a captured video stream with a bubble for each point of interest within the field of view for the handheld communication device).

However, Brierre teaches receive closed captioning data from the augmented reality platform entity, the closed captioning data based on the location of the end-user device and including indications of first topics within the closed captioning data (Brierre [0005], [0031], (0042) Heads Up Display (HUD) worn by a user in a public venue such as a movie theater, playhouse, or stadium; user utilizes the HUD and personalized subtitle system controller to select and read captioning or subtitle information for a public event such as a movie, play, or sporting event; subtitles in a variety of languages can be supplied for the public event; user using a personalized subtitle system uses the user interface to request (832) an appropriate .sub file which is then transmitted (846) to the personalized subtitle system for use; server transmits subtitles, 188a and 190a, associated with the visual images and audio portions to each of the personalized subtitle system controller); superimpose the closed captioning data onto the live image data (Brierre [0060], [0063] - subtitles are displayed to a user in response to synchronization signals received by the personalized subtitle system controller; personalized subtitle system controller receives the subtitles and then transmits the subtitles to the HUD device for display to the user). 

One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of Waldman with the teachings of Brierre in order to improve the interactive experience of the user by rendering real time textual information.
The combination of Waldman and Brierre does not disclose incorporating an interactive element associated with a topic.
Hundemer teaches incorporating an interactive element associated with a topic (Hundemer para [0049], [0051] providing a hyperlink to point to content of a closed-captioning). 
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of Waldman and Brierre with the teachings of Hundemer since they are all analogous in information display related field.
One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of Waldman and Brierre with the teachings of Hundemer in order to to improve the interactive experience of the user by conveniently selecting a content-associated hyperlink.Regarding claim 9, Waldman discloses the end-user device of claim 8, wherein the application, when executing, causes the processor to highlight objects of interest in the displayed live image data being captured by the camera, the objects of interest (Waldman Fig.2 [0019], [0020], and [0028]-[0030]) Same rationale as claim 8.Regarding claim 10, Waldman discloses the end-user device of claim 9, wherein to highlight the objects of interest in the displayed live image data being captured by the camera, the application, when executing, causes the processor to: send the pose of the end-user device to an augmented reality platform entity, the pose including the location and orientation of the end-user device; receive the objects of interest from the augmented reality platform entity based on the pose of the end-user device. (Waldman, Fig.2 [0011], [0019]-[0020], [0028]-[0030] and [003660]) Same rationale as claim 8. Regarding claim 11, Waldman discloses the end-user device of claim 9, wherein superimposing the augmented reality data onto the live image data includes superimposing the augmented reality data onto one of the objects of interest. (Waldman, fig.2; [0019], [0020], [0028]-[0030]) superimposing the closed captioning data onto the live image data. (See Brierre [0035]-[0038]) Same rationale as claim 8. Regarding claim 12, Waldman discloses the end-user device of claim 9, wherein the application, when executing, causes the processor to, in response to receiving a selection of one of the objects of interest associated with second topics, send a query to the augmented reality platform entity that includes the corresponding one of the second topics. (Waldman, [0023], [0028]-[0033]) Same rationale as claim 8(See Brierre [0031], [0051]-[0053]) Same rationale as claim 8.Regarding claim 15, Waldman discloses a tangible computer readable medium comprising instructions that (Waldman [0053] computer-readable media that may be used to store instructions, information to be used, and/or information created during methods according to described examples include magnetic or optical disks, flash memory), when executed, cause an end-user device to: 
present (live streaming being displayed), on a display of an end-user device (Waldman, display 634), live image data being captured by a camera of the end-user device; (Waldman, Abstract, [0011], [0021]-[0022] live video streaming using camera 638)
determine a pose of the end-user device, the pose including a location of the end-user device; (Waldman, fig.4 #404, fig.6 #632 GPS enable determination of geographical position or location. [0011] and [0035] location, camera orientation/direction can be determined by polling GPS device, digital compass). 
send the pose of the end-user device to an augmented reality platform entity; (Waldman, [0010] a search request is sent to a server for a point of interest. The point of interest is the point for which geographical position/location was determined).
(Waldman [0022]-[0023], [0037]- map information or feature (geographic position) provided to the user of the hand held communication device and received from the server for optimal display on a handheld communication device); superimposing the received augmentation data onto the live image data (Waldman [0023], [0037]-[0038]- the results displayed in the viewfinder, the handheld communication device can visually augment a captured video stream with a bubble for each point of interest within the field of view for the handheld communication device).
Waldman does not explicitly disclose receive closed captioning data from the augmented reality platform entity, the closed captioning data based on the location of the end-user device and including indications of first topics within the closed captioning data. 
However, Brierre teaches receive closed captioning data from the augmented reality platform entity, the closed captioning data based on the location of the end-user device and including indications of first topics within the closed captioning data (Brierre [0005], [0031], (0042) Heads Up Display (HUD) worn by a user in a public venue such as a movie theater, playhouse, or stadium; user utilizes the HUD and personalized subtitle system controller to select and read captioning or subtitle information for a public event such as a movie, play, or sporting event; subtitles in a variety of languages can be supplied for the public event; user using a personalized subtitle system uses the user interface to request (832) an appropriate .sub file which is then transmitted (846) to the personalized subtitle system for use; server transmits subtitles, 188a and 190a, associated with the visual images and audio portions to each of the personalized subtitle system controller); superimpose the closed captioning data onto the live image data (Brierre [0060], [0063] - subtitles are displayed to a user in response to synchronization signals received by the personalized subtitle system controller; personalized subtitle system controller receives the subtitles and then transmits the subtitles to the HUD device for display to the user). 
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of Waldman with the teachings of Brierre since they are both analogous in information display related field.
One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of Waldman with the teachings of Brierre in order to improve the interactive experience of the user by rendering real time textual information.
The combination of Waldman and Brierre does not disclose incorporating an interactive element associated with a topic.
Hundemer teaches incorporating an interactive element associated with a topic (Hundemer para [0049], [0051] providing a hyperlink to point to content of a closed-captioning). 
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of Waldman and Brierre with the teachings of Hundemer since they are all analogous in information display related field.
.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Waldman and Brierre, in view of Nandy et al. (US 8886655 B1) hereinafter referred to as Nandy, further in view of Agarwal et al. (US 20150186532 A1) hereinafter referred to as Agarwal.

Regarding claim 7, the combination of Waldman nor Brierre does not teach the method of claim 5, including, in response to receiving a query result from the augmented reality platform entity: presenting a scrubber track, a scrubber, and a plurality of event points, the plurality of event points indicative chronological categories associated with the query result; and displaying a first hierarchy of a plurality of hierarchies associated with records included in the query result associated with one of the chronological categories selected by a position of the scrubber on the scrubber track corresponding to an associated one of the plurality of event points. 
However, Nandy teaches presenting a scrubber track, a scrubber, and a plurality of event points, the plurality of event points indicative categories associated with the query result (Nandy col 4, In 35 to col 5, In 25; col 5, In 45 to col 6, In 15; col 6, In 65 to col 7, In 56); displaying a first hierarchy of a plurality of hierarchies associated with records included in the query result associated with one of the categories selected by a (Nandy, col 7, In 35 to col 8, In 35; col 9, In 10-65). 
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of the combination of Waldman and Brierre with those of Nandy since they are all analogous in image display related fields.
One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Waldman and Brierre with those of Nandy in order to provide a user friendly interface for interacting with the topics. 
Neither Waldman nor Brierre nor Nandy teaches the plurality of event points indicative chronological categories associated with the query result. 
However, Agarwal teaches the plurality of event points indicative chronological categories associated with the query result (Agarwal [0059]-[0060]). 
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of the combination of Waldman, Brierre and Nandy with those of Agarwal since they are all analogous in image display related fields.
One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Waldman, Brierre and Nandy with those of Agarwal in order to provide the user with articles published by the same sources over a period of time hence enhancing the user experience, and further in order to allow the user to view the evolution of a story from a particular perspective.

However, Nandy teaches presenting a scrubber track, a scrubber, and a plurality of event points, the plurality of event points indicative categories associated with the query result (Nandy col 4, In 35 to col 5, In 25; col 5, In 45 to col 6, In 15; col 6, In 65 to col 7, In 56); displaying a first hierarchy of a plurality of hierarchies associated with records included in the query result associated with one of the categories selected by a position of the scrubber on the scrubber track corresponding to an associated one of the plurality of event points (Nandy, col 7, In 35 to col 8, In 35; col 9, In 10-65). 
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of the combination of Waldman and Brierre with those of Nandy since they are all analogous in image display related fields.
One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Waldman and 
Neither Waldman nor Brierre nor Nandy teaches the plurality of event points indicative chronological categories associated with the query result. 
However, Agarwal teaches the plurality of event points indicative chronological categories associated with the query result (Agarwal [0059]-[0060]). 
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of the combination of Waldman, Brierre and Nandy with those of Agarwal since they are all analogous in image display related fields.
One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Waldman, Brierre and Nandy with those of Agarwal in order to provide the user with articles published by the same sources over a period of time hence enhancing the user experience, and further in order to allow the user to view the evolution of a story from a particular perspective.
Claims 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0199479 A1 (hereinafter Waldman) in view of Brierre et al. (US 2005/0108026 A1) (hereinafter 'Brierre'), further in view of  Hundemer (US 2016/0247539 A1), further in view of Brody (US 10540575 B1)

Regarding claim 103, the combination of Waldman, Brierre and Hundemer does not disclose the method of claim 1, wherein receiving the closed captioning data from the 
However, Brody discloses the method of claim 1, wherein receiving the closed captioning data from the augmented reality platform entity includes receiving the closed captioning data in response to being within an area defined by a geofence. (Brody, col.6 lines 30-50)
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of the combination of Waldman, Brierre and Hundemer with those of Brody since they are all analogous in image display related fields.
One of ordinary skill in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Waldman, Brierre and Hundemer with those of Brody in order to enable utilizing trained and stored floating point weights to analyze images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/           Primary Examiner, Art Unit 2674                                                                                                                                                                                             5/30/2021